Name: 2002/34/EC: Council Decision of 20 December 2001 amending the Council Decisions of 25 June 2001, 22 December 2000, 25 June 1997 and 22 March 1999 with regard to the daily allowance received by national military staff and national experts on detachment to the General Secretariat of the Council
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  labour market;  EU institutions and European civil service;  defence
 Date Published: 2002-01-17

 Avis juridique important|32002D00342002/34/EC: Council Decision of 20 December 2001 amending the Council Decisions of 25 June 2001, 22 December 2000, 25 June 1997 and 22 March 1999 with regard to the daily allowance received by national military staff and national experts on detachment to the General Secretariat of the Council Official Journal L 015 , 17/01/2002 P. 0029 - 0030Council Decisionof 20 December 2001amending the Council Decisions of 25 June 2001, 22 December 2000, 25 June 1997 and 22 March 1999 with regard to the daily allowance received by national military staff and national experts on detachment to the General Secretariat of the Council(2002/34/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 28(1) thereof,Having regard to the Treaty establishing the European Community, and in particular Article 207(2) thereof,Whereas:(1) The administrative arrangements applicable to military staff members and national experts on detachment to the General Secretariat of the Council in respect of the grant of a subsistence allowance provide for a 75 % reduction in the allowance if the place of recruitment is less than 50 km from the place of employment.(2) Service completed by a military staff member or national expert on detachment over a three-year period expiring six months prior to taking up their duties for a diplomatic mission of a Member State other than the seconding State or for an international organisation should be considered neutral with reference to the place of recruitment,HAS DECIDED AS FOLLOWS:Article 11. Article 12(3) of Council Decision 2001/496/CFSP of 25 June 2001 on the rules applicable to national military staff on secondment to the General Secretariat of the Council in order to form the European Union Military Staff(1) shall be replaced as follows: "3. The daily allowance received by military staff members on detachment who, over a three-year period expiring six months prior to taking up their duties as national experts, were normally resident or pursued their main occupation in a place less than 50 km from the place of secondment, shall be reduced by 75 %.For the purposes of this provision, situations resulting from service carried out, by seconded military staff for a Member State other than the seconding State or for an international organisation, shall not be taken into account."2. Article 12(3) of:- Council Decision 2001/41/EC of 22 December 2000 on the rules applicable to national experts on detachment to the General Secretariat of the Council in the context of an exchange system for officials of the General Secretariat of the Council of the European Union and officials of national administrations or of international organisations(2),- Council Decision of 25 June 1997 on the rules applicable to National Experts on Detachment to the General Secretariat of the Council (Directorate-General for Justice and Home Affairs) in the context of implementation of the plan to step up the fight against organized crime,- Council Decision of 22 March 1999 on the rules applicable to national experts on detachment to the General Secretariat of the Council (Directorate-General for Justice and Home Affairs) in the context of the collective evaluation of the enactment, application and effective implementation by the applicant countries of the acquis of the European Union in the field of Justice and Home Affairs,shall be replaced by the following text: "3. The daily allowance received by national experts on detachment who, over a three-year period expiring six months prior to taking up their duties as national experts, were normally resident or pursued their main occupation in a place less than 50 km from the place of secondment, shall be reduced by 75 %.For the purposes of this provision, situations resulting from service carried out, by seconded national experts for a Member State other than the seconding State or for an international organisation, shall not be taken into account."Article 2This Decision shall take effect on the day of its adoption.It shall be applicable from 25 June 2001.Done at Brussels, 20 December 2001.For the CouncilThe PresidentC. PicquÃ ©(1) OJ L 181, 4.7.2001, p. 1.(2) OJ L 11, 16.1.2001, p. 35.